Type-approval of motor vehicles and engines (debate)
- The next item is the report by Mr Groote on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a Regulation of the European Parliament and of the Council on type-approval of motor vehicles and engines with respect to emissions from heavy-duty vehicles (Euro VI) and on access to vehicle repair and maintenance information - C6-0007/2008 -.
rapporteur. - (DE) Mr President, Commissioner Verheugen, ladies and gentlemen, I would first of all like to thank the shadow rapporteurs for their excellent and constructive cooperation throughout the legislative process. I would also like to thank the French Presidency for the fact that we have now been able to conclude this legislative process with a compromise, to which this Presidency made a major contribution.
Tomorrow, the European Parliament will vote on the compromise package on the Euro 6 emissions standards for heavy-duty vehicles. The new emissions standards for heavy-duty vehicles relate to a reduction in pollutants, not in greenhouse gases: the two are sometimes confused.
Euro 6 is an important instrument in improving air quality in Europe. In particular, Euro 6 reduces fine particulates and nitrogen oxides: fine particulates alone are responsible for more than 348 000 premature deaths in Europe, which is why I would perhaps have hoped for a more ambitious limit here. Technical studies have also backed this up. Nevertheless, tomorrow's vote and the whole package is, as I have already said, a good compromise. In comparison with the current emissions standard 6, which has been applicable since 1 October 2008, we will achieve a 66% reduction for fine particulates alone, and of more than 80% for nitrogen oxides. Nitrogen oxides are particularly dangerous to infants, children and older people, because they lead to the formation of ozone near the ground.
I would also like to take this opportunity to mention the introduction date. We have managed to bring the introduction date forward, so that Euro 6 will arrive earlier and thus air quality will improve. By and large, we have reached a satisfactory compromise; this instrument will undoubtedly improve both air quality and quality of life.
Two years ago almost to the day, we debated and adopted the Euro 5 and Euro 6 emissions limits for passenger cars here in this House. In the process of drafting the implementation measures, it has emerged that there have been delays in this connection. I must once again make a clear plea that the same must not happen in this legislative process - manufacturers need to have all the necessary information available to them in good time. I am therefore delighted that the Commission is now surely about to make a statement saying that we can count on having implementing measures by the end of March 2010 at the latest, that is to say on 1 April 2010.
At the last plenary session, we discussed the crisis in the car industry with Mr Verheugen. We noted then that there had been a drastic reduction in the number of units sold in the commercial vehicles sector, and I am therefore pleased that we have managed, with the legislation now before us, to create an instrument that will allow the Member States to grant tax incentives for the early introduction of the Euro 6 emissions standard. This will undoubtedly invigorate the economy and also help to improve air quality, quality of life and everybody's health.
I would once again like to thank all those involved, and I am looking forward to what is sure to be an interesting debate.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, let me, first of all, offer my heartfelt thanks to the rapporteur, Mr Groote, for his dedicated collaboration in relation to this proposal.
We are dealing with an important regulation that represents a decisive step in the introduction of globally harmonised stipulations for the emissions of pollutants from heavy-duty vehicles and buses. I would like to talk about something that Mr Groote made reference to, namely that we are doing this against the backdrop of an incredibly severe slump in the European Union's commercial vehicles market, as the market in commercial vehicles has been much worse hit than is the case for passenger vehicles. This fact is less noticed by the public as most people do not buy heavy-duty vehicles. Nonetheless, it does have enormous economic consequences and this situation is a great concern for the Commission. In light of this too, it is important to provide manufacturers with legal certainty and a clear regulatory framework so that they know what is expected of them. That is why this Euro VI standard is already being decided now, at a time when the Euro V standard has practically just entered into force.
This Euro VI proposal was drawn up in conjunction with the Clean Air For Europe, or CAFE, programme and the thematic strategy on air pollution. In connection with this strategy, further reductions of pollutant emissions are required in the area of road traffic in general and in other areas in order for the EU to meet its targets on improving air quality. We want to keep the harmful effects on people's health to a minimum and to protect the environment better in general.
The limit values under the Euro VI standards, which form part of this overall strategy, are significantly reducing the emissions of soot particles and of nitrogen oxides once again in comparison with the Euro V phase, which entered into force on 1 October this year. One absolute innovation is the introduction of a limit value for the quantity of particulates emitted, thus monitoring the output of the ultrafines fraction emitted from the engine. In addition, further stipulations on the monitoring of emissions from heavy commercial vehicles in real driving conditions and on access to repair and maintenance information are being introduced. This corresponds to the stipulations that we have already put in place in the regulations governing light commercial vehicles.
The adoption of this proposal is also important because it will realise several important recommendations from the Cars 21 process. First of all, there is 'better lawmaking': the proposal takes account of the positions of those affected, as ascertained through a public Internet consultation. In addition, the technical stipulations are based on a cost-benefit analysis on the basis of a duly performed impact assessment. Then there is a considerable simplification of the applicable law. Once the proposal applies to all new vehicles, six previous legal acts will be rescinded. Thirdly, there is global harmonisation. A new testing and measuring methodology is to be introduced which has been developed by the UNECE in Geneva, while the limit values for particulates and nitrogen oxides will now be the same as those applying in the United States.
The close cooperation between Parliament, the Council and the Commission was a critical factor in the success of the negotiating process and worked outstandingly well. I am particularly grateful to the rapporteur in this regard. The Commission is happy to endorse all the compromise amendments tabled by the rapporteur. I am also happy to issue the declaration requested by the rapporteur, and, in fact, I will even make it a little bit better than he had asked for.
'The Commission declares that the technical measures implementing the regulation of the European Parliament and of the Council on type-approval of motor vehicles and engines with respect to emissions from heavy-duty vehicles (Euro VI) and on access to vehicle repair and maintenance information will be transmitted to the European Parliament and the Council under the regulatory procedure with scrutiny before 31 December 2009.'
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - (DE) Mr President, Commissioner, ladies and gentlemen, I would like, first of all, to offer my heartfelt thanks to the rapporteur, Mr Groote, and the shadow rapporteurs for their constructive cooperation. Their help made it possible for an agreement to be reached about a very technical dossier as early as the first reading stage.
As shadow rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats, I still recall very well our vote on the revision of the fine particulates directive. I was a shadow rapporteur then, too. On that occasion, we managed to get the Commission to sign a declaration in which it undertook to put forward measures that combat fine particulate matter at the very point at which it occurs. The new Euro VI regulation for heavy-duty vehicles and buses is one of the measures we have been calling for. The regulation combats fine particulates right from their emission - at the source, in other words, which is where the particulates are actually produced. The new Euro VI standard will thus reduce emissions of fine particulates from diesel heavy-duty vehicles and buses by 66% as compared with the Euro V standard, while in petrol-driven vehicles nitrogen (NOx) emissions will be reduced by a further 80%.
In order for it to be possible to actually achieve these new, ambitious emissions standards, the implementing measures, which lay down the exact technical specifics in detail, must be made public at an early stage. For that reason I am also, of course, very pleased about the declaration that Commissioner Verheugen has just made, in which the Commission undertakes to put the implementing measures forward to Parliament and the Council very quickly - more quickly than was originally planned.
The point about access to repair and maintenance information for independent market operators is also something I find important. Independent market operators means independent workshops, motoring organisations and breakdown rescue services. If we want to ensure functional competition in the field of repair work we must guarantee this access, and in this regulation we have managed to achieve that. That is good for competition, for the price of repair work, for road safety and for consumers.
draftsman of the opinion of the Committee on Transport and Tourism. - (NL) Mr President, earlier this year, I wrote an opinion on Euro 6 on behalf of the Committee on Transport and Tourism. The transport of goods using heavy goods vehicles is a sector that has been forced to reduce its emissions of harmful substances, including nitrogen oxide and fine particulates, several times over recent years. Euro 6 standardisation is right to impose additional requirements on engines.
As such, this regulation makes an important contribution towards better air quality, and hence to improving public health. It is of huge importance for these new emission requirements to enter into effect very soon. Needless to say, the industry will need time to adjust. It should be given the time it needs.
During the parliamentary discussions on the dossier, I experienced something unique. The Committee on Transport and Tourism voted in a more environmental manner than the Committee on the Environment, Public Health and Food Safety, in, for example, the area of data collection. Fortunately, the negotiations ultimately resulted in the legislation entering into force early.
I should like to thank Mr Groote for his efforts in reaching this outcome, and the Commissioner for his statement.
on behalf of the PPE-DE Group. - (DE) Mr President, I, too, would like to congratulate my fellow Member Mr Groote on this report. His approach to its production was a very collaborative one. All in all, environmental protection must not be sacrificed at the altar of the economic crisis and it is a good thing that we have a report before us that very much points to the future and contains very ambitious targets - such as a 66% reduction in the case of PM10 and an 80% reduction in the case of NOx.
That said, I would remind the House that road traffic in general is increasingly becoming a problem in Europe. It is the sector that grows constantly and at the fastest rate. Just think about the problems of CO2. We have the opportunity tomorrow to debate this subject at greater length. We know that all types of traffic are increasing in volume and I believe that it really is now time for the Commission not only to set thoroughly ambitious targets in individual dossiers in this field but to address the general issue of traffic in this modern world.
Even if we are now to have clean heavy-duty vehicles that are absolutely capable of emitting less than in the past, there are still, quite simply, inherent limits in the infrastructure. Look at our motorways! In many Member States they are so overcrowded that, in future, even the cleanest Euro VI heavy-duty vehicles will no longer be able to get through, even without taking account of the large numbers of passenger cars in which the citizens sit in traffic jams.
For this reason what is needed is big-picture thinking, and I also believe that transport in general is in need of a fundamental overhaul. What I find positive about the report is, first of all, its ambitious targets and, secondly, that realistic measurement methods are also to be brought in by the Commission. We in the Tyrol have discovered that the existing measurement methods are actually a failure and that, in practice, the difference between a Euro 0 and a Euro III or Euro IV heavy-duty vehicle was really small.
I also think it is positive that access to repair information is also being generally guaranteed. I believe that, especially for the citizens, this is an important argument for agreeing this dossier as it will mean that all citizens will then have the opportunity to choose their workshops freely.
I would like to congratulate the rapporteur, Mr Groote. The Commission has proposed a 60% reduction in particulate emissions and an 80% reduction in nitrogen oxides for compression ignition engines. To achieve this, we need, accordingly, to introduce diesel filters or recycle exhaust gases and introduce selective catalytic reduction devices.
The Commission's proposal also relates to positive-ignition engines and introduces requirements for introducing a common methodology for testing and measuring emissions and on-board diagnostic systems, harmonised at a global level. These systems are important for controlling emissions while vehicles are being used. Being able to set nitrogen oxide emission limit values early offers car manufacturers the assurance of long-term planning at a European level.
I welcome the opportunity for Member States to grant financial incentives for new vehicles launched on the market, which comply with the provisions of this regulation. In particular, against the backdrop of climate change and the economic crisis, granting these incentives will boost the production of more energy-efficient and greener cars. Thank you.
on behalf of the ALDE Group. - (DE) Mr President, if we adopt Euro VI for heavy-duty vehicles tomorrow, we will be doing so in a very good tradition. Not that long ago, in the course of this legislative period, we also voted in Euro 5 and Euro 6 for passenger cars, thereby continuing the success story of exhaust gas standards for vehicles - in today's case heavy-duty vehicles - in Europe. I would like, at this point, to express my special thanks to the rapporteur, Mr Groote, with whom, once again, I experienced successful collaboration. Once again we are successfully bringing legislation to the first reading together, ensuring certainty of planning for industry and, of course, sound protection of the environment.
The agreement with the Council and the Commission has produced a piece of viable legislation. The values for pollutants for heavy-duty vehicle exhaust gases are advanced in an ambitious way and the schedule is tightened up. The new limit values will enter into force earlier than the Commission originally proposed. In bringing this about, we are making a positive contribution to the protection of the environment and the health of the citizens of Europe, without unduly hitting the manufacturers. The entry into force of this regulation has been brought forward by nearly a year in comparison with the Commission proposal and yet the manufacturer's product cycles and planning deadlines have still been taken into consideration.
I welcome the fact that the Commission has learned from the mistakes of the past and accepted a deadline for comitology and for the tabling of the implementing measures. In this way we will, hopefully, avoid a delay like the one that occurred in the introduction of Euro 5 for passenger cars.
The figures in the proposal for reducing emissions are impressive: 66% less soot, 80% less nitrogen oxides. As far as the reduction of pollutant emissions is concerned, the manufacturers are operating at the very limit of what is technically achievable. While maximum feasible improvements can always be made - and I fully believe in the creativity and inventiveness of European manufacturers in this regard - the closer you get to zero level, the more expensive the technology becomes. In light of this, the renewal of the stock of cars on the road is of increasing importance. Pollution-spewing old bangers that have not met the applicable standards for many a year must be taken off the roads. This would improve the emissions balance sheet more rapidly and more easily than expensive engine-tuning.
Mr President, the report by Mr Groote on the proposal for a Regulation of the European Parliament and of the Council on type-approval of motor vehicles and engines aimed at reducing pollution by heavy-duty vehicles is very important in terms of both environmental protection and the citizens' health.
It contains a commitment to reducing emissions to a level close to Euro VI for vehicles and engines already in use. This means that service garages need access to technical information and regulations on fitting out engines. The garages need to possess the equipment required to assess the functioning of an engine while it is running. Implementation of the Directive calls for a system of independent control, to ensure that vehicles are adjusted to meet the requirements adopted. Setting up such a system takes time and calls for resources that will be difficult to obtain in the current crisis situation.
I am in favour of the amendments to the Commission's opinion that have been tabled. I should like to thank the rapporteur for all the work he has put into the document. We support the report.
Mr President, the proposal for a Regulation on type-approval of motor vehicles and engines with respect to emissions from heavy-duty vehicles aims to establish a single set of principles for the construction of engines, thus ensuring a high level of protection for the natural environment. In fact, the proposed Union standards will also simply force small and medium-sized enterprises manufacturing engines out of the European market. In addition, the new engines are to run on alternative fuels, and manufacturers will be obliged to adjust accordingly all vehicles sold, registered or placed on the market. All the equipment used to measure emission of pollutants will also have to be adjusted. Only large transporters and corporations will be able to cope with research and organisational requirements of this magnitude.
As regards new vehicles failing to comply with the provisions of this Regulation, national bodies will no longer accept certificates of compliance from 1 October 2014. As far as Poland is concerned, it is highly likely that many transport undertakings and engine manufacturing firms such as Andoria will simply cease to exist. The notion of Union legislation having the same effect in all Member States and serving all their interests is proving to be a myth. The elimination of weaker and poorer undertakings will obviously benefit large corporations, and these are mainly German.
It is already apparent that most of the documents in the whole energy and climate change package may indeed ensure cohesion and economic development pursuant to the principles of sustainable development for large and wealthy countries and undertakings. Polish scientists estimate, however, that the package will cost at least PLN 500 billion. This will lead to economic collapse and to a huge increase in costs and food prices because of the need to replace transport vehicles. The population will be impoverished as a result.
- (PL) Mr President, in this Parliamentary term we are issuing a further regulation that essentially completes the cycle of regulations concerning transport and means of transport in terms of their environmental impact and the protection of air quality. It has been a huge undertaking, which this document draws to a close.
Let us call a spade a spade. Europe takes protection of the natural world and of the environment seriously, but Europe will have to pay a price for doing so. A great economic effort is of course involved, though perhaps not as great as the previous speaker indicated. Vehicle owners are certainly being required to make a great economic effort at present, just as the transport sector is experiencing such a dramatic financial crisis. Buying fewer vehicles could be a solution, but this might mean that manufacturers would suffer due to reduced demand. Financial inducements are needed if our regulation is to attain its aim and serve a purpose, that is to say, for it to be possible to buy and sell new generation vehicles. I consider this issue to be a vital element of the document before us.
- (CS) It is clear that not only passenger vehicles but also heavy goods vehicles must be fitted with modern systems ensuring an 80% reduction in emissions of carbon monoxide and nitrogen oxide as well as a reduction in particulate emissions of up to 60 %. In view of the fact that the replacement rate for such vehicles is around 10 years in Europe, I would like to call on the Commission to propose regulations which would also make it possible to fit older vehicles with more modern emission control systems. Failing this, Euro VI will not make a significant contribution to improvements in air quality.
I fully support the requirement that the Commission should promote the development of international - that is, not just European - harmonisation of laws on motor vehicles, and not just goods vehicles. It is a question that involves not only the quality of the air on our planet but also, of course, European competitiveness. And for this reason I would also like to point out the need not to modify the emissions standard for at least the next five years.
Mr President, I wish to thank Mr Groote, and more particularly my colleague Ms Weisgerber, who acted as rapporteur for the opinion of the Committee on the Internal Market and Consumer Protection.
One thing I have not heard mentioned this evening, and I want to place this firmly on the agenda, is the fact that European producers are dominant in the global heavy commercial vehicle market. This proposal is absolutely crucial in that it paves the way for a global standard for heavy vehicle engine emissions. That is important because, unlike cars, heavy commercial vehicles are produced in small volumes and they are very complex.
Producers for the global market are able to mobilise resources and harness developments to produce a global truck engine. I went to see one such company recently, and can tell you that it is planning to invest EUR 1 billion in a global family of truck engines.
The regulatory climate we are proposing needs to encourage this, and we also want the Commission to ensure that this regulation becomes the global regulation as well, which is part of the package on the table today.
rapporteur. - (DE) Mr President, I would like to thank all my fellow Members for this engaged debate. As a first point, I would like to thank the Commission, in the person of Commissioner Verheugen, for reading out the declaration on the implementing measures here in the House today. This matter had really given us some headaches and been a cause for concern. It was good for it to be played out in public here again.
Many Members have spoken about how environmental standards could or definitely will increase sales as this specific sector of industry currently finds itself in crisis. Mrs Krupa told us how the climate and energy package, but also this legislation, will drive small manufacturers from the market and how it will destroy them. I do not see it like that, as the Euro standard and the Euro exhaust gas standard have been a success story and technical innovations have always fuelled the market and energised consumers to buy new vehicles.
Mrs Roithová spoke about retrofitting. Retrofitting is a good thing, but it requires a harmonised process to be got underway, and I would once again urge the Commission to do this. If we fit vehicles with diesel particle filters, ultimately they produce more nitrogen oxide and, with that in mind, what we need is a reasonable combination of these two factors and a uniform regulation for retrofitting processes.
In the coming years it is very important that something be got underway in this respect, that we obtain a uniform standard in this area too, that it is not only new vehicles that can be fitted with these particularly environmentally-friendly technologies but for there to be a uniform, standardised procedure for used vehicles too.
My thanks once again to all those who were involved and who joined in the discussions. It is only with your help that it has been made possible for us to conclude this legislative process tomorrow, in all likelihood, at first reading and for the industry, but also the people of Europe, to be granted the certainty to plan and to know what is heading their way. For that, once again, my sincere thanks!
- The debate is closed.
The vote will take place on Tuesday 16 December 2008.